Name: Commission Regulation (EC) No 1460/2004 of 17 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 18.8.2004 EN Official Journal of the European Union L 270/1 COMMISSION REGULATION (EC) No 1460/2004 of 17 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 18 August 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 17 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0707 00 05 052 83,4 999 83,4 0709 90 70 052 72,1 999 72,1 0805 50 10 382 55,0 388 53,4 508 46,6 524 76,0 528 53,0 999 56,8 0806 10 10 052 84,5 400 179,7 624 145,8 999 136,7 0808 10 20, 0808 10 50, 0808 10 90 388 83,6 400 107,8 404 115,9 508 59,3 512 83,8 528 108,3 720 53,0 800 162,8 804 79,5 999 94,9 0808 20 50 052 139,8 388 90,9 528 81,3 999 104,0 0809 30 10, 0809 30 90 052 139,6 999 139,6 0809 40 05 052 101,8 066 32,0 094 33,4 624 142,5 999 77,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.